Citation Nr: 1146298	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  99-23 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 70 percent for residuals of a right brachial plexus injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1983 to February 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 1998 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In January 2004, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  In December 2004, a Travel Board hearing was held before the undersigned.  The audiotape of the Travel Board hearing has been lost, and therefore could not be transcribed.  The Veteran was notified of that fact in a May 2005 letter (a copy of which was mailed to his representative), and was asked to clarify his wishes as to whether he desired another Travel Board hearing (or, in the alternative, a videoconference hearing).  The letter expressly notified him that "[i]f you do not respond within 30 days from the date of this letter, the Board will assume you do not want a hearing and will proceed accordingly."  Although the May 2005 letter to the Veteran was returned as undeliverable, it was re-mailed to him in June 2005 (with another copy forwarded to his representative).  The Veteran did not respond to the June 2005 letter (and it was not returned as undeliverable).  In August 2005, February 2009, and in March 2011 the case was remanded for additional development and/or to satisfy notice requirements.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veteran seeks an increased rating for the residuals of his right brachial plexus injury.  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings may be appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Therefore, in order to properly evaluate the Veteran's disability picture for the entire appeal period, all pertinent treatment records (both identified by the Veteran and/or the record) must be secured and associated with the claims file, if they are available.

In the Board's March 2011 remand, it was noted that in the Veteran's Social Security Administration records it was reported that (on dates that fell within the appeal period) he had sought treatment from two private healthcare providers, Dr. T.C. and the Neurological Associates, for problems related to his right arm.  Although the record contained some treatment records/physician consultations letters from Dr. T.C. and the Neurological Associates, the records were those submitted by the Veteran and did not represent copies of his complete treatment records.  Therefore, the Board remanded the claim to secure such records.

Pursuant to the Board's March 2011 remand instructions, the Veteran was sent a March 2011 notice letter which advised him that additional evidence was needed.  He was asked to "[c]omplete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for [Dr. T.C.], Neurological Associates and any other private physician who [had] treated [his] right brachial plexus injury so that [VA] could obtain [his] treatment information."  He was further advised that he might want to obtain and send in the information himself, and that he should send any information or evidence as soon as he could as a decision on his claim could be made after 30 days, if they did not hear from him.

In May 2011, a VA Form 21-4142 was received from the Veteran for current treatment records from Dr. T.C. and for September 1970 treatment records from the New York VA Medical Center.  The Veteran did not, as was requested, provide a release for the Neurological Associates.  In this regard, the Board notes that a governing regulation provides that when evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim will be considered abandoned (and that the appeal in the matter will be dismissed).  See 38 C.F.R. § 3.158(a).  The Veteran was advised of such provision in the Board's March 2011 remand, and the RO/AMC, in turn, was instructed that if the Veteran did not respond within one year of its request for the identification of, and releases for, the complete treatment records, they "must" apply 38 C.F.R. § 3.158(a).

Despite the foregoing instructions, the RO/AMC (after associating updated treatment records from Dr. T.C. with the claims file) readjudicated the Veteran's claim in a September 2011 supplemental statement of the case (SSOC).  However, 38 C.F.R. § 3.158(a) provides that the Veteran should have one year (and not just 30 days, as he was previously advised) from the March 2011 notice letter to submit additional evidence or information that is pertinent to his claim.  According to the United States Court of Appeals for Veterans Claims (Court) (and its endorsement of Joint Motion for Remands), the one-year timeframe afforded by 38 C.F.R. § 3.158(a) is absolute, and 38 C.F.R. § 3.158(a) may not be applied until the one year period has passed.  For these reasons, the Board finds it is unable to proceed under the governing regulation and the Veteran's claim is being returned to the RO/AMC to afford him due process.  See also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

As explained above, the Veteran's claim is being remanded to afford him the full year to submit additional evidence or information, and in particular a release for his treatment records from the Neurological Associates.  If the Veteran does not respond, or indicates that he is not going to provide the information, the RO/AMC must apply 38 C.F.R. § 3.158(a).  Significantly, the language of 38 C.F.R. § 3.158(a) (i.e., "will [emphasis added] be considered abandoned") is clear and unambiguous; it indicates that disposition under that regulation is mandatory, and not discretionary.  

Accordingly, the case is REMANDED for the following:

1. 	The RO/AMC should notify the Veteran that he has the remainder of one year from the date of its March 2011 notice letter to submit releases for records from all identified providers, in support of his increased rating claim.  He should be advised that his cooperation is paramount as without it, VA will be unable to obtain treatment records from Neurological Associates, which are critical, and that if he does not timely provide releases for the records sought the matter will be processed under 38 C.F.R. § 3.158(a).

2. 	If the Veteran responds with the requested information and/or evidence, the RO/AMC should arrange for any further development indicated, then re-adjudicate his claim.  If he does not respond (or responds with only partial and/or non-pertinent information, and does not provide the information/releases sought), the matter must be processed under 38 C.F.R. § 3.158(a) (as abandoned, after a year following the March 2011 issuance of the RO/AMC's request to the Veteran).

In either instance, the RO/AMC should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

